Title: To Thomas Jefferson from George Washington, With Jefferson’s Comment, 19 November 1792
From: Washington, George,Jefferson, Thomas
To: Jefferson, Thomas



Dear Sir
Philadelphia 19th. Novr 1792.

I have run over the four numbers of Genl. Green’s letters to Congress—herewith returned—and find nothing contained in them, unmarked by you, which ought, in my opinion, to be with held from the Public. Even those of the 3d. of Novr. 1780, tho’ quite unnecessary, might pass with an explanatory note on the then value of our paper currency.
It probably is best to [leave] out the scored part of No. 1, page 14, although, I am persuaded, it is no more than a statement of a fact, and not an unimportant one. In No. 4, latter part of page 57. nearly the same sentiment as that erased is conveyed. I am always Yrs. &ca

Go: Washington


[Note by TJ at foot of text:]
Cary was permitted to make from the Secretary of state’s office a selection of state papers for publication particularly those of the commander in chief, and of the Generals commanding in separate departments. He submitted his selection to me to see if it contained any thing which ought not to be published. I marked a very few passages and stated them to the President. The above is his answer.

 